AO 245B (Rev. 02/08/2019) Judgment in a Criminal-Petty Case (Modified) aan oo Page I of t

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November 1, 1987)

Evert Uriel Ornelas-Hernandez Case Number: 3:19-myj 23702

 

  

 

 

 

 

 

 

 

 

 

 

 

 

Thomas §. Siths en
Defendant's Attorney Bi Bhar aan Hed
REGISTRATION NO. 88929298 SEP 1 0 2019
THE DEFENDANT: . panne
pleaded guilty to count(s)_1 of Complaint SQUTHEHN DISTHio Ge Eo ana
BY EPLITY
C1 was found guilty to count(s) pepuTy
after a plea of not guilty.

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) _ 1

0 The defendant has been found not guilty on count(s) '
L] Count(s) . dismissed on the motion of the United States.

 

IMPRISONMENT |
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
- Imprisoned for a term of:

sé
£1 TIME SERVED O days

Assessment: $10 WAIVED Fine: WAIVED ;
Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in

the defendant’s possession at the time of arrest upon their deportation or removal.

CO Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Tuesday, September 10, 2019
Date of Imposition of Sentence

é A A 7 .

DUSM . HONORABLE ROBERT N. BLOCK
UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy | 3:19-mj-23702

 

 
